                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


RACHEL SIMS,

      Plaintiff,

v.                                              CASE NO. 3:16cv653-MCR/EMT

PAMPERED PETS, LLC and
KACEY PARKER,

      Defendants.
_________________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated February 20, 2019. ECF No. 31. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Plaintiff’s Motion for Entry of Default Final Judgment, ECF No. 29, is

GRANTED.

       3.     Plaintiff's Motion for Entitlement to and Award of Attorneys’ Fees and

Costs, ECF No. 30, is GRANTED.

       4.     The Clerk is directed to enter a default final judgment in favor of

Plaintiff and against Defendants Pampered Pets, LLC, and Kacey Parker in the

amount of $1,355.40, plus an award of reasonable attorney’s fees and costs in

Plaintiff’s favor in the amount of $3,858.53 (representing $3,300.50 in attorney fees

and $558.03 in costs), and close the file.

       DONE AND ORDERED this 25th day of March 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No.: 3:16cv653-MCR/EMT
